     Case 1:19-cv-01467-AWI-BAM Document 15 Filed 12/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GIOVANNI GONZALES (aka Sharon                     Case No. 1:19-cv-01467-AWI-BAM (PC)
      Gonzales),
12                                                      ORDER ADOPTING FINDINGS AND
                         Plaintiff,                     RECOMMENDATIONS REGARDING
13                                                      DISMISSAL OF CERTAIN CLAIMS AND
             v.                                         DEFENDANTS
14
      CALIFORNIA DEPARTMENT OF                          (ECF No. 14)
15    CORRECTIONS AND
      REHABILITATION, et al.,
16
                         Defendants.
17

18          Plaintiff Giovanni Gonzales, aka Sharon Gonzales (“Plaintiff”), is a state prisoner

19   proceeding pro se and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20   This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

21   § 636(b)(1)(B) and Local Rule 302.

22          On April 13, 2020, the assigned Magistrate Judge screened Plaintiff’s first amended

23   complaint and found that Plaintiff stated cognizable claims against Defendants Diaz, Song,

24   Mitchell, and DOES 1–50 in their official capacities for purposes of injunctive relief, for

25   deliberate indifference to Plaintiff’s serious medical needs in violation of the Eighth Amendment,

26   and for discrimination based on Plaintiff’s transgender status under the Fourteenth Amendment’s

27   Equal Protection Clause, but failed to state any other cognizable claims against any other

28   defendants. (ECF No. 14.) The Magistrate Judge recommended that the action proceed on those
                                                       1
     Case 1:19-cv-01467-AWI-BAM Document 15 Filed 12/16/20 Page 2 of 2


 1   claims found cognizable, and all other claims and defendants be dismissed from this action for

 2   failure to state claims upon which relief may be granted. The findings and recommendations

 3   were served on Plaintiff and contained notice that any objections were to be filed within fourteen

 4   (14) days after service. (Id. at 14–15.) No objections have been filed, and the deadline to do so

 5   has expired.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 8   findings and recommendations to be supported by the record and by proper analysis.

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1. The findings and recommendations issued on April 13, 2020 (ECF No. 14) are

11              adopted in full;

12          2. This action shall proceed on Plaintiff’s first amended complaint, filed March 24, 2020

13              (ECF No. 12) against Defendants Diaz, Song, Mitchell and DOES 1–50 in their

14              official capacities for purposes of injunctive relief, for deliberate indifference to

15              Plaintiff’s serious medical needs in violation of the Eighth Amendment, and for

16              discrimination based on Plaintiff’s transgender status under the Fourteenth

17              Amendment’s Equal Protection Clause;

18          3. All other claims and defendants are dismissed based on Plaintiff’s failure to state

19              claims upon which relief may be granted; and

20          4. This action is referred back to the assigned Magistrate Judge for further proceedings
21              consistent with this order.

22
     IT IS SO ORDERED.
23

24   Dated: December 15, 2020
                                                  SENIOR DISTRICT JUDGE
25

26
27

28
                                                        2
